FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 14-0844

 PHYLLIS REESE AND ALL                           §
 OCCUPANTS OF 2404 RAINTREE                      §
                                                                                  Collin County,
 DRIVE, PLANO, TEXAS 75074                       §
 v.                                              §
                                                                                     5th District.
 BANK OF AMERICA, N.A. ITS                       §
 SUCCESSORS AND ASSIGNS                          §




                                                                                 January 30, 2015

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, dismissed for want of jurisdiction.




                                      

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, PHYLLIS REESE AND ALL OCCUPANTS OF
 2404 RAINTREE DRIVE, PLANO, TEXAS 75074, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 12th day of March, 2015.


                                                      Blake A. Hawthorne, Clerk

                                                      By Monica Zamarripa, Deputy Clerk